Citation Nr: 0946457	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye condition.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hearing loss of the 
left ear.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft (hereinafter "heart disease").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
November 1977.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The Veteran presented testimony before the Board in July 
2009.  The transcript has been associated with the claims 
folder.

The Board notes the Veteran filed a notice of disagreement 
(NOD) with the August 2003 rating decision, which denied 
service connection for carpal tunnel syndrome.  A statement 
of the case (SOC) was issued in October 2003.  The Veteran 
subsequently withdrew his claim in November 2003.  As such, 
the matter is no longer in appellate status.

The claims of entitlement to service connection for 
hypertension and heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
that a withdrawal of his claim of entitlement to service 
connection for PTSD was requested.

2.  There is no competent medical evidence of record of a 
currently diagnosed eye condition; refractive error is not a 
disease within the meaning of applicable legislation.  

3.  Tinnitus was not incurred during the Veteran's period of 
active military service.

4.  The Veteran does not currently have a diagnosis of left 
ear hearing loss disability for VA compensation purposes 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement 
to service connection for PTSD by the Veteran are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for the establishment of service connection 
for an eye condition are not met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The criteria for the establishment of service connection 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in April 2005 and August 2005.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.     
Notice pursuant to the Dingess decision was sent in March 
2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-
service VA treatment records, reports of VA examination, and 
the transcript from the July 2009 Board hearing.  The Veteran 
has not identified any other evidence which has not been 
obtained.

The Board notes that additional VA outpatient treatment 
records dated between 2006 and 2009 were associated with the 
claims folder after the May 2006 SOC was issued.  The Veteran 
waived initial RO adjudication of the newly submitted 
evidence.  As such, remand for preparation of a supplemental 
statement of the case (SSOC) is not necessary.  38 C.F.R. 
§ 20.1304(c).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Withdrawal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, has withdrawn his claim for 
PTSD and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

III.  Service Connection Claims

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Eye Disorder

The Veteran contends that he is entitled to service 
connection for an eye condition.  Specifically, he testified 
before the Board in July 2009 that he was in a fist fight 
during service wherein he suffered swelling of both eyes 
causing a burning sensation and his current vision defects.  
BVA Transcript at 10-11.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for an eye 
condition is not warranted.  In this regard, the Veteran's 
August 1972 enlistment examination shows the Veteran had 
defective vision.  His vision was 20/30 on the right and 
20/50 on the left.  His service treatment records are devoid 
of complaints, treatment or diagnoses of any eye condition or 
residuals of a fist fight.  A November 1972 optometry 
examination showed visual acuity to be 20/20 bilaterally.  A 
February 1976 medical examination noted vision was 20/25 
bilaterally.  The October 1977 separation examination showed 
20/20 vision in both eyes.  

Post-service, the Veteran has not been diagnosed with an eye 
condition.  VA outpatient treatment records from Dallas VA 
Medical Center (VAMC) simply contain a diagnosis of 
refractive disorder, not otherwise specified, in the 
Veteran's medical history.  See most recent past medical 
history list dated in March 2009.  

Pursuant to 38 C.F.R. § 3.303(c), refractive error of the eye 
is not a disease or injury within the meaning of the 
applicable legislation and thus, not subject to service 
connection.  For the reasons set forth above, the Board must 
find that there is no legal basis for granting the claim for 
an eye condition.  This case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

B.  Tinnitus

The Veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, the Veteran testified 
that he was exposed to loud noise while performing duties in 
small artillery.  BVA Transcript at 14.  The Veteran further 
testified that he did not have any post-service noise 
exposure in performing his duties as a mail carrier for the 
United States Postal Service.  See BVA Transcript at 15.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for tinnitus.  In this regard, the Veteran's 
service treatment records are wholly devoid of complaints, 
diagnoses, or treatment for tinnitus.  The October 1977 
separation examination was similarly negative for the claimed 
tinnitus.

At this juncture, the Board would note that the Veteran's DD-
214 shows that his military occupational specialty (MOS) for 
his period of service from September 1972 to February 1975 
was as an infantry individual fire crewman.  For the period 
of service from February 1975 to October 1977, his MOS was an 
administrative specialist.  Service personnel records further 
reveal the Veteran's administrative specialist duties for his 
second period of service included mail delivery, mail clerk, 
and postal clerk. 

Post-service, the first objective evidence of tinnitus is 
contained in the July 2005 report of VA examination.  This 
represents a 28-year evidentiary gap in this case between the 
Veteran's period of active service ending in 1977 and the 
earliest evidence of tinnitus in 2005.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that tinnitus was the result of 
military service 28 years earlier.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

As the Veteran's tinnitus was not shown during service or for 
years thereafter, service connection can only be granted if 
there is some competent evidence linking the current 
disability to service.  Here, there is no such competent 
evidence that establishes a relationship to an incident of 
service.  

During the July 2005 VA examination, the Veteran reported 
military noise exposure from training exercises involving 
artillery.  He gave a long standing history of constant and 
severe tinnitus.  The examiner noted that a review of the 
Veteran's service treatment records was negative for 
tinnitus.  The examiner opined that since there was no 
evidence of high frequency hearing loss while on active duty, 
there was no evidence to support the possibility of tinnitus 
that might have been secondary to acoustic trauma.  Thus, the 
examiner concluded that tinnitus was not related to his 
military service, particularly military noise 
exposure/acoustic trauma. 

The Board is cognizant that the Veteran maintains that he has 
had tinnitus since service, and that the Veteran is competent 
to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account in 
light of the evidence that tinnitus was not objectively 
demonstrated until 28 years after the Veteran's separation 
from service, and has not been shown to be related thereto.  

Though the Veteran contends his tinnitus is related to his 
military service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do not 
constitute competent evidence of a medical nexus opinion as 
only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

C.  Left Ear Hearing Loss

The Veteran contends that he is entitled to service 
connection for left ear hearing loss.  Specifically, the 
Veteran testified that he was exposed to loud noise while 
performing duties in small artillery.  BVA Transcript at 14.  
The Veteran further testified that he did not have any post-
service noise exposure in performing his duties as a mail 
carrier for the United States Postal Service.  See BVA 
Transcript at 15.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for left ear 
hearing loss is not warranted.  In this regard, the Veteran's 
service treatment records are devoid of complaints, treatment 
or diagnoses of left ear hearing loss.

Upon enlistment examination in August 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
10
10
10

A report of medical examination dated in February 1976 
contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
-
10

The Veteran denied any hearing loss on reports of medical 
history in  February 1976 and October 1977.  The October 1977 
separation examination was negative for left ear hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
-
5

Post-service, it does not appear from the record that the 
Veteran has a diagnosed left ear hearing loss disability.  
Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

VA outpatient treatment records dated in April 2005 show the 
Veteran complained of reduced hearing; however, he had a 
build-up of cerumen.  An audiogram performed during the July 
2005 VA examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
15
20

While the audiogram shows some mild hearing loss, it is not 
so severe as to cause a hearing loss disability as defined by 
38 C.F.R. § 3.385.  Further, there is a 28-year evidentiary 
gap in this case between the Veteran's active service and the 
earliest medical evidence of mild threshold shifts in 2005.  
This negative evidence tends to show that left ear hearing 
loss, if any, did not have its onset in service or for many 
years thereafter.  See Maxson, supra; see also Forshey, 12 
Vet. App. at 74. 

Finally, upon VA examination in July 2005, the examiner 
specifically opined the Veteran had normal hearing in the 
left ear during service and normal audiometric thresholds in 
the left ear at the present time and thus, there was no basis 
for any type of disability regarding his left ear in terms of 
hearing loss, which he "certainly [did] not have."   The 
Board notes at this juncture, that while service connection 
is currently in effect for right ear hearing loss, it was 
deemed the result of right chronic nonsuppurative otitis 
media.  The July 2005 VA examiner specifically found no 
evidence of high frequency hearing loss on active duty to 
support evidence of acoustic trauma. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for 
left ear hearing loss.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board is cognizant that the Veteran maintains that he has 
had left ear hearing problems since service, and that the 
Veteran is competent to report his symptoms.  See, e.g., 
Layno, supra.   However, the Board can not give great weight 
and credibility to the Veteran's account in light of the lack 
of evidence of a current diagnosis of left ear hearing loss.   
See Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has left ear hearing loss that 
is related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a  
medical diagnosis or nexus opinion.  See Espiritu,  2 Vet. 
App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.

Entitlement to service connection for an eye condition is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for hypertension and heart disease.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A Remand is necessary in order to obtain outstanding private 
medical records in support of these claims.  In July 2009, 
the Veteran submitted VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for Dr. GFB.  The 
Veteran indicated that he sought treatment with Dr. GFB from 
2003 to the present for hypertension and heart disease.  He 
testified that Dr. GFB informed him that he had hypertension 
of a long standing duration, which in turn resulted in his 
current heart disease.  These records have not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(1).  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination if is necessary and all the criteria under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) are met.  The 
RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  

Accordingly, this case must be REMANDED to fairly adjudicate 
the Veteran's claims.  The RO is directed to the specific 
development instructions delineated in the numbered 
paragraphs below.  

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002) 
and 38 C.F.R. § 3.159(b), (c) (2009), to 
include providing the Veteran a VA 
examination if necessary and giving the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO must attempt to obtain private 
medical treatment records of the Veteran 
for hypertension and heart disease from 
Dr. GFB dated between 2003 and the 
present.  The RO should attempt to obtain 
copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare provider.  
At least one follow-up request should be 
made if there is no response to the 
initial request for records.   

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


